DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 18 recite the limitation "the associated internal combustion engine" in the preamble of each claim.  There is insufficient antecedent basis for this limitation in the claim. The claims previously recite “an internal combustion engine to electric motor conversion system,” but not specifically an internal combustion engine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US Pat. No. 5,174,539), Nance (US Pat. No. 6,766,991) or Bohringer (US Pat. No. Des. 311,859).
	Regarding claim 18, Leonard, Nance and Bohringer disclose a connecting bracket, the connecting bracket including a base, first attachment elements extending from a lower surface of the 9Atty. Dkt. No. HRA-49160base, and second attachment elements extending from an upper surface of the base (see annotated figs below).

    PNG
    media_image1.png
    505
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    667
    762
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    714
    734
    media_image3.png
    Greyscale

	Leonard, Nance and Bohringer do not specifically disclose the brackets applied to a configuration such as An internal combustion engine to electric motor conversion system for an associated work machine, the electric motor conversion system sized to substantially conform to a footprint of the associated internal combustion engine on the associated work machine, the electric motor conversion system including an electric motor configured for mounting on an associated frame of the associated work machine, and a separate power distribution unit positioned atop the electric motor for controlling operation of the electric motor, the electric motor conversion system comprising: a connecting bracket separate from the electric motor and power distribution unit, the connecting bracket including a base positioned between the electric motor and the power distribution unit, first attachment elements extending from a lower surface of the 9Atty. Dkt. No. HRA-49160 base for direct attachment to the electric motor, and second attachment elements extending from an upper surface of the base for direct attachment to the power distribution unit. However, the features of the motor and PDU are listed in the preamble and as intended use in the body of the claim. Accordingly, these features are given limited or no weight. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the technique of a bracket having a base and upper and lower attachment protrusions of Leonard, Nance or Bohringer with an electric motor and PDU to provide An internal combustion engine to electric motor conversion system for an associated work machine, the electric motor conversion system sized to substantially conform to a footprint of the associated internal combustion engine on the associated work machine, the electric motor conversion system including an electric motor configured for mounting on an associated frame of the associated work machine, and a separate power distribution unit positioned atop the electric motor for controlling operation of the electric motor, the electric motor conversion system comprising: a connecting bracket separate from the electric motor and power distribution unit, the connecting bracket including a base positioned between the electric motor and the power distribution unit, first attachment elements extending from a lower surface of the 9Atty. Dkt. No. HRA-49160 base for direct attachment to the electric motor, and second attachment elements extending from an upper surface of the base for direct attachment to the power distribution unit, since it would have been an obvious matter of design choice yielding the predictable results of a bracket that can readily be used to mount elements above and below the bracket base.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach bracket configurations and motor mounts that teach aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618